PER CURIAM.
Colije Edwards appeals from his conviction and sentence for burglary with a battery and aggravated battery. Edwards argues that his conviction for aggravated battery must be vacated under the double jeopardy clause citing Crawford v. State, 662 So.2d 1016 (Fla. 5th DCA 1995). This court recently decided this issue in Blevins v. State, 756 So.2d 1052 (Fla. 4th DCA 2000), finding that the two charges are separate offenses under section 775.021, Florida Statutes (1997), and certifying conflict with Crawford. Edwards’s arguments on this issue and all other points raised are without merit. We affirm.
AFFIRMED.
POLEN, KLEIN and HAZOURI, JJ., concur.